Case 1:19-cv-00885-ADA Document 102-39 Filed 03/26/21 Page 1 of 9




                    Exhibit 46
       Case 1:19-cv-00885-ADA Document 102-39 Filed 03/26/21 Page 2 of 9




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 FRESHUB, INC., a Delaware Corporation, and          §
 FRESHUB, LTD., an Israeli Limited Liability         §   Case No.: 1:19-CV-00885-ADA
 Company,                                            §
                           Plaintiffs,               §
                                                     §
        vs.                                          §
                                                     §
 AMAZON.COM INC., a Delaware                         §
 Corporation, AMAZON.COM SERVICES,                   §
 LLC, a Delaware Limited Liability Company,          §
 PRIME NOW, LLC, a Delaware Limited                  §
 Liability Company, and WHOLE FOODS                  §
 MARKET SERVICES, INC., a Texas                      §
 Corporation,                                        §
                                                     §
                               Defendants.           §




  PLAINTIFFS FRESHUB, INC. AND FRESHUB, LTD.’S SECOND SUPPLEMENTAL
         INITIAL DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(a)(1)

       Pursuant to Federal Rule of Civil Procedure 26(a)(l)(A), Plaintiffs Freshub, Inc. and

Freshub, Ltd. (collectively, “Freshub”) provide the following second supplemental initial

disclosures to Defendants Amazon.com, Inc., Amazon.com Services, LLC, Prime Now, LLC,

and Whole Foods Market Services, Inc. (collectively, “Defendants”).

       Discovery is ongoing and Freshub reserves the right to amend, supplement, or otherwise

modify these disclosures as additional evidence and information become available and is

produced during discovery in accordance with the Federal Rules of Civil Procedure, the local

rules of this Court, and any orders or guidance issued by the Court. Similarly, by making these

initial disclosures, Freshub does not represent that it is identifying every document, tangible

thing, or witness possibly relevant to this lawsuit. Freshub’s initial disclosures are made without



                                                 1
         Case 1:19-cv-00885-ADA Document 102-39 Filed 03/26/21 Page 3 of 9




waiving in this action or any other action or proceeding: (1) the right to object to the

admissibility or discoverability of any material or testimony identified herein on the grounds of

competency, privilege (including attorney-client, work product or other applicable doctrines of

privilege), undue burden, relevancy, materiality, hearsay, or any other proper ground; (2) the

right to object to use of such information, for any purpose, in any subsequent proceeding; and (3)

the right to object on any legitimate basis to any discovery request or proceeding involving or

relating to the subject matter of these disclosures.

         Freshub incorporates by reference the preceding paragraphs into all of its disclosures

below.

I.       Identification of Individuals Pursuant to Rule 26(a)(1)(A)(i)

         Pursuant to Rule 26(a)(1)(A)(i) of the Federal Rules of Civil Procedure, and reserving all

objections and privileges regarding production and discovery of said information, Freshub

identifies the following individuals and entities which may have discoverable information that

Freshub may use to support its claims:

            Name                 Address and Phone                    Subject Matter
                                     Number
 Meir (Iri) Zohar              To be contacted only       Freshub’s business, business
                               through Kramer Levin       practices, and documents; Freshub’s
                               Naftalis & Frankel         organizational structure; interactions
                               LLP.                       with Defendants.
 William Adam                  To be contacted only       Communications with Defendants;
                               through Kramer Levin       conception and reduction to practice
                               Naftalis & Frankel         of the claimed inventions; the
                               LLP.                       prosecution of the Asserted Patents.
 Fabio Zsigmond                Brazil                     Conception and reduction to practice
                                                          of the claimed inventions.
 Geraldo Yoshizawa             Brazil                     Conception and reduction to practice
                                                          of the claimed inventions.
 Frederico Wagner              Brazil                     Conception and reduction to practice
                                                          of the claimed inventions.




                                                  2
       Case 1:19-cv-00885-ADA Document 102-39 Filed 03/26/21 Page 4 of 9




           Name                  Address and Phone                    Subject Matter
                                     Number
 Yamit Keren                   To be contacted only       Freshub’s business.
                               through Kramer Levin
                               Naftalis & Frankel LLP
 Danny Westheimer              To be contacted only       Freshub’s relevant products and sales
                               through Kramer Levin       thereof; communications with
                               Naftalis & Frankel LLP     Defendants.
 Paul Smart                    Unknown                    Defendants’ business, technology,
                               Utah                       and the development and operation of
                               U.S.A.                     its products/services;
                                                          communications with Freshub.
 Witnesses to be identified    Unknown                    Defendants’ accused technologies,
 by Defendants with                                       products, systems, and methods.
 information relating to the
 design, development, and
 operation of the accused
 technologies, products,
 systems, and methods.
 Witnesses to be identified    Unknown                    Defendants’ financials, cost savings,
 by Defendants with                                       and marketing related to the accused
 information relating to                                  technologies, products, systems, and
 Defendants’ sales,                                       methods.
 revenues, marketing, and
 financial information.
 Witnesses to be identified    Unknown                    Defendants’ business practices and
 by Defendants with                                       efficiencies related to the Asserted
 information regarding the                                Patents.
 efficiencies of
 Defendants’ business
 related to the Asserted
 Patents.

       The foregoing is not intended to be an exhaustive description of all knowledge held by a

particular individual regarding issues relevant to this case. Freshub will provide additional

expert disclosures at a later date, consistent with applicable Court order(s).




                                                  3
       Case 1:19-cv-00885-ADA Document 102-39 Filed 03/26/21 Page 5 of 9




 II.   Description of Documents Pursuant to Rule 26(a)(1)(ii)

       “[A] copy—or a description by category and location—of all documents,
       electronically stored information, and tangible things that the disclosing party has
       in its possession, custody, or control and may use to support its claims or defenses,
       unless the use would be solely for impeachment…”

       At this time, Freshub has not completed its identification, collection, and review of

documents or electronically stored information (“ESI”) in its possession, custody or control that

it may use to support its claims. By making the following disclosures, Freshub does not

represent that it is identifying every source, category or type of document, ESI, or tangible thing

that may be relevant to this action. Freshub reserves the right to disclose any additional

documents, ESI, or tangible things it discovers as they become known to Freshub during the

course of discovery. To the extent not already identified below, Freshub also identifies all

categories of documents, ESI, or tangible things in its possession, custody, or control that

Defendants identify in their initial disclosures.

       Pursuant to Rule 26(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, and reserving all

objections and privileges regarding production and discovery of said documents, ESI, and

tangible things, Freshub identifies the following categories and locations of documents upon

which Freshub may rely upon in support of its claims in this action:

          U.S. Patent No. 9,908,153 (“the ‘153 Patent”), U.S. Patent No. 10,213,810 (“the ‘810
           Patent”), U.S. Patent No. 10,232,408 (“the ‘408 Patent”), and U.S. Patent No.
           10,239,094 (“the ‘094 Patent”) (collectively, the “Asserted Patents”), and their
           prosecution histories;

          Documents related to the conception or reduction to practice of the Asserted Patents;

          Documents relating to ownership of the Asserted Patents;

          Documents and things, including source code, relating to the structure and operation
           of Defendants’ accused technologies, products, systems, and methods;

          Documents relating to revenue, sales, costs and profits for Defendants’ accused
           technologies, products, systems, and methods;


                                                    4
       Case 1:19-cv-00885-ADA Document 102-39 Filed 03/26/21 Page 6 of 9




          Documents relating to Defendants’ business practices and efficiencies relating to the
           use of Defendants’ accused technologies, products, systems, and methods; and

          Documents relating to Defendants’ knowledge of the Asserted Patents.

III.   Computation of Damages

       Freshub seeks compensatory damages in an amount not less than a reasonable royalty for

Defendants’ infringement of the Asserted Patents. As discovery has not commenced, support for

such compensatory damages will be included in documents in Defendants’ possession, as well as

with discovery responses, deposition testimony, and other relevant information that will be

produced by the parties before the close of discovery. Such information regarding Defendants’

infringement will include, inter alia, all financial information related to accused technologies,

products, systems, and methods, the efficiencies and cost savings as a result of Defendants’

infringement, Defendants’ gross and net revenues and profits as a result of Defendants’

infringement, relevant market share, competition and demand, the nature of Defendants’

infringement, the amount and value resulting from Defendants’ infringement, Defendants’ costs

of development, and any purported non-infringing alternatives.

       Freshub will provide a detailed computation of damages after conducting damages-

related discovery, which necessarily will include Defendants’ confidential information in

Defendants’ possession, which Defendants are to make available and after such information has

been evaluated by an expert. See Advisory Comm. note to 1993 Amendment to Fed. R. Civ. P.

26(a)(1) (“[A] party would not be expected to provide a calculation of damages which, as in

many patent infringement actions, depends on information in the possession of another party or

person.”). Freshub will supplement its disclosures as discovery progresses pursuant to Fed. R.

Civ. P. 26(e), and reserves the right to supplement, modify and amend its damages and

calculations or to seek damages as appropriate in view of information to be discovered in this



                                                 5
       Case 1:19-cv-00885-ADA Document 102-39 Filed 03/26/21 Page 7 of 9




case and in view of further anticipated expert opinions on the subject of damages. Freshub

intends to produce documents in its possession that may bear on damages, including the factors

that may be considered to assess damages. Freshub incorporates by reference its response and all

supplemental responses to Interrogatory No. 13.

       Because this is an exceptional case, Freshub also seeks reasonable and necessary

attorney’s fees and treble damages. To the extent allowable by law, Freshub seeks attorney’s

fees, costs, expenses, and pre- and post-judgment interest on these claims, and such other relief

as the Court may deem appropriate either at law or in equity, including an injunction barring

Defendants’ infringement. Freshub will make available for inspection and/or copying documents

or other evidentiary material, not privileged or protected from disclosures, on which its damages

computation is based.

IV.    Insurance Agreements

       Freshub is not aware of any insurance agreements pertinent to this litigation.




                                                  6
     Case 1:19-cv-00885-ADA Document 102-39 Filed 03/26/21 Page 8 of 9




Dated: January 21, 2021                  By: /s/ Paul J. Andre
                                             Paul J. Andre (pro hac vice)
                                             Lisa Kobialka (pro hac vice)
                                             James Hannah (pro hac vice)
                                             KRAMER LEVIN NAFTALIS
                                              & FRANKEL LLP
                                             990 Marsh Road
                                             Menlo Park, CA 94025
                                             Telephone: (650) 752-1700
                                             Facsimile: (650) 752-1800
                                             pandre@kramerlevin.com
                                             lkobialka@kramerlevin.com
                                             jhannah@kramerlevin.com

                                            John Palmer
                                            Texas Bar No. 15430600
                                            NAMAN HOWELL SMITH
                                             & LEE PLLC
                                            400 Austin Ave., Suite 800,
                                            P.O. Box 1470
                                            Waco, TX 76701
                                            Telephone: (254) 755-4100
                                            Facsimile: (254) 754-6331
                                            palmer@namanhowell.com

                                            Attorneys for Plaintiffs
                                            Freshub, Inc. and Freshub, Ltd.




                                     7
       Case 1:19-cv-00885-ADA Document 102-39 Filed 03/26/21 Page 9 of 9




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 21, 2021, a complete copy of the foregoing PLAINTIFFS

FRESHUB, INC. AND FRESHUB, LTD’S SECOND SUPPLEMENTAL INITIAL

DISCLOSURES PURSUANT TO FED. R. CIV. P. 26(a)(1), was served via electronic mail upon

the following counsel of record for Defendants:

 J. David Hadden                            Barry K. Shelton
 Saina S. Shamilov                          SHELTON & COBURN LLP
 Vigen Salmastlian                          311 RR 620 S
 Ravi R. Ranganath                          Suite 205
 Allen Wang                                 Austin, TX 78734-4775
 FENWICK & WEST LLP                         Telephone: 512-263-2165
 Silicon Valley Center                      Facsimile: 512-263-2166
 801 California Street                      bshelton@sheltoncoburn.com
 Mountain View, CA 94041
 Telephone: (650) 988-8500                  Attorneys for Defendants
 Facsimile: (650) 938-5200
 dhadden@fenwick.com
 sshamilov@fenwick.com
 vsalmastlian@fenwick.com
 rranganath@fenwick.com
 allen.wang@fenwick.com

 Eric B. Young
 FENWICK & WEST LLP
 555 California Street
 12th Floor
 San Francisco, CA 94041
 Telephone: (415) 875-2300
 Facsimile: (415) 281-1350
 eyoung@fenwick.com

 Co-counsel for Defendants

                                                  By:    /s/ Paul J. Andre
                                                        Paul J. Andre
